
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 844
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the provisions of law relating to
		  the John H. Prescott Marine Mammal Rescue Assistance Grant Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Mammal Rescue Assistance
			 Amendments of 2009.
		2.Stranding and
			 entanglement response
			(a)Collection and
			 updating of informationSection 402(b)(1)(A) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1421a(b)(1)(A)) is amended by inserting
			 or entangled after stranded.
			(b)Entanglement
			 response agreements
				(1)In
			 generalSection 403 of such Act (16 U.S.C. 1421b) is
			 amended—
					(A)by amending the
			 section heading to read as follows:
						
							403.Stranding or
				entanglement response
				agreements
							;
					and
					(B)in subsection (a)
			 by inserting or entanglement before the period.
					(2)Clerical
			 amendmentThe table of contents at the end of the first section
			 is amended by striking the item relating to section 403 and inserting the
			 following:
					
						
							Sec. 403. Stranding or entanglement
				response
				agreements.
						
						.
				(c)LiabilitySection
			 406(a) of such Act (16 U.S.C. 1421e(a)) is amended by inserting or
			 entanglement after stranding.
			(d)Entanglement
			 defined
				(1)In
			 generalSection 410 of such Act (16 U.S.C. 1421h) is
			 amended—
					(A)by redesignating
			 paragraphs (1) through (6) in order as paragraphs (2) through (7); and
					(B)by inserting
			 before paragraph (2) (as so redesignated) the following:
						
							(1)The term
				entanglement means an event in the wild in which a living or dead
				marine mammal has gear, rope, line, net, or other material wrapped around or
				attached to it and is—
								(A)on a beach or shore
				of the United States; or
								(B)in waters under
				the jurisdiction of the United
				States.
								.
					(2)Conforming
			 amendmentSection 408(a)(2)(B)(i) of such Act (16 U.S.C.
			 1421f–1(a)(2)(B)(i)) is amended by striking section 410(6) and
			 inserting section 410(7).
				(e)John H. Prescott
			 Marine Mammal Rescue Assistance Grant Program
				(1)Authorization of
			 appropriations for grant programSection 408(h) of such Act (16
			 U.S.C. 1421f–1(h)) is amended—
					(A)by striking
			 $5,000,000 for each of fiscal years 2001 through 2003 and
			 inserting $7,000,000 for each of fiscal years 2010 through 2013;
			 and
					(B)in paragraph (1)
			 by striking $4,000,000 and inserting
			 $6,000,000.
					(2)Administrative
			 costs and expensesSection 408 of such Act (16 U.S.C. 1421f–1) is
			 amended—
					(A)by adding at the
			 end of subsection (a)(1) the following: All funds available to implement
			 this section shall be distributed to eligible stranding network participants
			 for the purposes set forth in this paragraph and paragraph (2), except as
			 provided in subsection (f).; and
					(B)by amending
			 subsection (f) to read as follows:
						
							(f)Administrative
				costs and expensesOf the amounts available each fiscal year to
				carry out this section, the Secretary may expend not more than 6 percent or
				$80,000, whichever is greater, to pay the administrative costs and
				administrative expenses to implement the grant program under subsection (a).
				Any such funds retained by the Secretary for a fiscal year for such costs and
				expenses that are not used for such costs and expenses before the end of the
				fiscal year shall be provided as grants under subsection
				(a).
							.
					(3)Emergency
			 assistanceSection 408 of such Act (16 U.S.C. 1421f–1) is
			 amended—
					(A)in subsection (a)
			 by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following:
						
							(2)Subject to the availability of
				appropriations, the Secretary may also enter into cooperative agreements,
				contracts, or such other agreements or arrangements as the Secretary considers
				appropriate to address stranding events requiring emergency
				assistance.
							;
					(B)in subsection (d)
			 by inserting (1) before the text, and by adding at the end the
			 following:
						
							(2)Funding for emergency stranding projects
				shall not be subject to the funding limit established in paragraph
				(1).
							;
					(C)in subsection
			 (e)—
						(i)in
			 paragraph (1) by striking The non-Federal and inserting
			 Except as provided in paragraph (2), the non-Federal;
						(ii)by
			 redesignating paragraph (2) as paragraph (3); and
						(iii)by
			 inserting after paragraph (1) the following:
							
								(2)Emergency
				assistanceNo non-Federal contribution shall be required for
				funding for a response to an emergency stranding
				event.
								;
				and
						(D)in subsection (g)
			 by redesignating paragraph (2) as paragraph (3) and inserting after paragraph
			 (1) the following:
						
							(2)Emergency
				assistanceThe term emergency assistance means
				assistance provided for a stranding event that—
								(A)is not an unusual
				mortality event as defined in section 409(6);
								(B)leads to an
				immediate increase in required costs for stranding response, recovery, or
				rehabilitation in excess of regularly scheduled costs;
								(C)may be cyclical or
				endemic; and
								(D)may involve
				out-of-habitat
				animals.
								.
					(4)ContributionsSection
			 408 of such Act (16 U.S.C. 1421f–1) is amended by adding at the end the
			 following:
					
						(i)ContributionsFor
				purposes of carrying out this section, the Secretary may solicit, accept,
				receive, hold, administer, and use gifts, devises, and
				bequests.
						.
				(f)Authorization of
			 appropriations for Marine Mammal Unusual Mortality Event
			 FundSection 409(3) of such Act (16 U.S.C. 1421g(3)) is amended
			 by striking fiscal year 1993 and inserting each of fiscal
			 years 2010 through 2013.
			
	
		
			Passed the House of
			 Representatives March 2, 2009.
			Lorraine C. Miller,
			Clerk
		
	
